                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:
                                                               Case No. 18-45185
INDIANA HOTEL EQUITIES, LLC,
                                                               Chapter 11
                        Debtor.
                                           /                   Judge Thomas J. Tucker

INDIANA HOTEL EQUITIES, LLC,

                        Plaintiff,

vs.                                                            Adv. Pro. No. 18-4313

INDIANAPOLIS AIRPORT AUTHORITY, et al.,

                        Defendants.
                                          /

                     ORDER DISMISSING ADVERSARY PROCEEDING
                     FOR LACK OF SUBJECT MATTER JURISDICTION

         This adversary proceeding is before the Court on the Court’s own motion, for review of

subject matter jurisdiction. Plaintiff filed its Complaint commencing this adversary proceeding

on July 11, 2018. On November 2, 2018, the main bankruptcy case (Case No. 18-45185) was

dismissed. Because the main bankruptcy case has been dismissed, there is no longer pending any

“case under title 11” within the meaning of 28 U.S.C. §§ 1334(a), 157(a) and 157(b)(1). As a

result, this adversary proceeding can no longer be considered a proceeding “arising under title 11,

or arising in or related to” a case under title 11 within the meaning of 28 U.S.C. §§ 1334(b),

157(a) and 157(b)(1).

         For this reason, the Court concludes that it no longer has subject matter jurisdiction of

this adversary proceeding, and so it must be dismissed. Accordingly,




      18-04313-tjt   Doc 59       Filed 11/02/18   Entered 11/02/18 15:47:48         Page 1 of 2
      IT IS ORDERED that this adversary proceeding is dismissed.



Signed on November 2, 2018




                                            2



  18-04313-tjt   Doc 59    Filed 11/02/18    Entered 11/02/18 15:47:48   Page 2 of 2
